212 F.2d 795
S. Jacob SENS, Appellant,v.UNITED STATES of America, Appellee.
No. 12060.
United States Court of Appeals Sixth Circuit.
April 13, 1954.

Appeal from the United States District Court for the Northern District of Ohio; McNamee, Judge.
Llewellyn A. Luce, Washington, D. C., Marc J. Wolpaw, Cleveland, Ohio, for appellant.
John J. Kane, Jr., Frank E. Steel, Cleveland, Ohio, for appellee.
Before ALLEN, McALLISTER and FORD, JJ.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the complaint was valid and charged a felony violation under 26 U.S.C. § 145(b), and that the indictment charged the same offenses charged in the complaint;


3
And it appearing that the filing of the complaint tolled the statute of limitations so that the indictment was not barred, 26 U.S.C. § 3748;


4
And it appearing that the indictment in addition to willful failure to file a return charged that appellant during the taxable year performed various acts which constituted evidence of an affirmative, willful attempt to evade or defeat the payment of the tax, and that the jury found appellant guilty of a violation of 26 U.S.C. § 145(b);


5
And it appearing that the court pointed out to the jury the necessity for an inference of willful attempt to defeat or evade the tax from some proof in the case other than that necessary to make out the misdemeanor of willful failure to file return, Spies v. United States, 317 U.S. 492, 497, 63 S.Ct. 364, 87 L.Ed. 418.


6
And it appearing that the court correctly instructed the jury that the government must establish beyond a reasonable doubt that appellant engaged in conduct that constituted an affirmative, willful attempt to evade or defeat the payment of the tax for the taxable year;


7
And it appearing that reversible error was not shown in the admission of evidence, in the refusal of requests to charge, nor in the charge as given, and no reversible error being presented:


8
It is ordered that the judgment be and it hereby is affirmed.